DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the   filed on November 25, 2019. Claims 1-7 are Original. Claim 1-7  currently pending and have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “storage and attachment member” with its at least two “parallel members” and “perpendicular joinder members;” the “removably affixed attachment mechanism;” the “reversible sign member” with its at least two “parallel members” and “perpendicular joinder members” which define a set of “rectangular areas;” the “at least two write-erasable outer surfaces;” the “permanently applied printed under coat image;” the “set of laminate screen members adhered to the set of outer surfaces;” and the “at least one removably attached retaining mechanism comprising an outer diameter substantially equal to the set of rectangular areas” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
In claim 1, line 2 should end with a colon (:).
Claim 1 must end with a period (.).
Claims 2-7 are also objected to for their incorporation of the above through their dependencies of claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “removably affixed attachment mechanism” in claims 1-7; “removably attached retaining mechanism” in claims 1-3 and 5-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble is unclear. Examiner suggests something like, “a combined sign, pegboard, and projection screen system, comprising:” in order to make it clear.
Claim 1 recites, “at least two parallel members attached by a set of perpendicular joinder members which define a set of rectangular areas.” First, if there are two parallel members and only two perpendicular joinder members, then only a single rectangular area is defined; Examiner cannot ascertain how a set of rectangular areas (plural) is defined in this embodiment. Second, it is unclear whether it is the parallel members that define the rectangular areas (e.g., the parallel member itself can define a rectangular area) or the joinder members. For examination purposes, Examiner assumes the latter (i.e., the perpendicular joinder members create rectangular “cells” between the two parallel members).
The term “substantially equal” in claims 1-3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 Claim 1 recites, “at least one removably attached retaining mechanism comprising an outer diameter substantially equal to the set of rectangular areas.” First, Examiner cannot ascertain how a diameter (in units of length) can be equal to an area or set of areas (which have units of length times width), and second, it must be noted that as drafted, Applicant may be unintentionally narrowing the scope because the retaining mechanism must assumed to have a circular cross section if it has a diameter. 
Claims 2-7 are also rejected for their incorporation of the above through their dependencies of claim 1.
Claim 2 recites the limitation "the diameter of the largest possible circular member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7 as drafted, it is unclear whether the coating can be erased using a glycol-ether-containing product or if the composition of the coating itself includes a glycol ether. For examination purposes, Examiner assumes the former.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites a limitation that is already in claim 1 and so fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2008/0248456, Cheris et al. (“Cheris”) in view of U.S. Patent Pub. No. 2004/0081844, Bharti et al. (“Bharti”) and U.S. Patent No. 5,947,304, Thorp (“Thorp”).
Regarding claim 1 (Original), Cheris teaches a reorientable dry erase board (Title), comprising: a reversible sign member (writing board 10 may include dry-erase writing panel 60 on one or both of the front and rear sides of writing board 10, ¶68; dry-erase board capable of being a sign) comprising: at least two parallel members (dry-erase panels 60 on both sides of writing board 10, ¶75, are parallel to each other) attached by a set of perpendicular joinder members (e.g., internal grid-like, semi-hollow structure of frame 50, FIG. 9B, or structure formed in the shape of solid, corrugated, porous, or hollow structure or substrate such as I-beam, honeycomb, or cellular structure, ¶77) which define a set of rectangular areas (perpendicular joinder members of grid-like structure of frame 50 define a set of rectangular areas, FIG. 9B); at least two write-erasable outer surfaces (outer surfaces of opposing dry-erase panels 60 are write-erasable outer surfaces); and, wherein the reversible sign member comprises a set of laminate screen members adhered to the set of outer surfaces (a film 80 laminated to outer surface of each of the dry-erase panels 60, ¶80). 
Cheris may not explicitly teach wherein the reversible sign member comprises a permanently applied printed under coat image. However, Bharti teaches that dry erase article 10 may include printed indicia (or "pre-printed" indicia) 16 (shown in dotted lines) which cannot be erased, and examples of printed indicia 16 may include lines, graphics, calendars, and other indicia that may be useful FIGS. 4, 5a; ¶124). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include permanent, non-erasable indicia (such as graphics or images) on a lower layer of both dry-erase panels 60 in order to yield the predictable results of having some indicia that need not be redrawn or rewritten if the board is erased.
Cheris may not explicitly teach a storage and attachment member comprising: a set of vertically disposed rectangular receiving pocket members formed from two parallel members attached by a set of perpendicular joinder members; and a removably affixed attachment mechanism. However, Cheris does teach that dry-erase panels 60 may have magnetic properties (¶80). Further, Thorp teaches a storage and attachment member (magnetic mount marker holder for holding dry-erase markers near a dry-erase board, Title) comprising: a set of vertically disposed rectangular receiving pocket members (cavities 16, FIGS. 2, 3) formed from two parallel members (front and back portions of frame 12, FIGS. 2, 3) attached by a set of perpendicular joinder members (portions of frame 12 that are perpendicular to and extend between front and back portions of frame 12 which define cavities 16, FIGS. 2, 3); and a removably affixed attachment mechanism (strip of magnetic material 20, FIGS. 2, 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a magnetic dry-erase marker holder as in Thorp magnetically adhered to the magnetic dry-erase board of Cheris in order to yield the predictable results of keeping dry-erase markers near the dry-erase board for convenient access and use.
Cheris may not explicitly teach at least one removably attached retaining mechanism comprising an outer diameter substantially equal to the set of rectangular areas. However, Cheris does teach that dry-erase panels 60 may have magnetic properties (¶80), so it would have been obvious to one of ordinary skill in the art to include at least one magnet in order to yield the predictable results of being able to magnetically retain items (such as photos, business cards, coupons, notes, and the like) against the magnetic dry-erase board. Further, the size of the magnet (ranging from a tiny magnet to a magnet the full size of the board to which it will be adhered) is a result-effective variable, the optimization of which is a matter of routine skill in the art: the larger the magnet, the more items can be retained, but magnets that are too large can be cumbersome if it is desirable that different magnets hold different items (i.e., if one does not wish to remove all items from the board every time the magnet is removed). 
Cheris may not explicitly teach a combined sign, projection receiving and displaying and peg board system, but this is merely a statement of intended use of which the cited combination is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). 
Regarding claims 2 and 3 (Original), Thorp may not explicitly teach wherein the attachment mechanism comprises an outer diameter substantially equal to the diameter of the largest possible circular member inscribed within an individual of the set of rectangular areas; wherein the attachment mechanism comprises an outer area substantially equal to an inner area of an individual of the set of rectangular areas. However, the size of the magnetic strip 20 is a result-effective variable, the optimization of which is a matter of routine skill in the art: the larger the magnet, the more effective the adherence of the marker holder, but the higher the manufacturing cost. Therefore, the magnetic strip could cover any portion up to and including the entire back surface of the magnetic dry-erase marker holder as a matter of routine optimization and design choice (e.g., if numerous or heavy items are to be stored in the holder, a larger magnet would be necessary).
Regarding claim 5 (Original), Cheris may not explicitly teach wherein the at least two write erasable outer surfaces further comprise non-erasable imbedded images. However, see prior-art rejection of claim 1.
Regarding claim 6 (Original), Cheris teaches wherein the at least two write erasable outer surfaces comprise a set of laminate screen members adhered to the set of outer surfaces (see prior-art rejection of claim 1).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheris in view of Bharti and Thorp as applied to claim 1-3 above, and further in view of U.S. Patent No. 7,874,842, Beno (“Beno”) and U.S. Patent No. 8,596,600, Spencer et al. (“Spencer”).
Regarding claim 4 (Original), Cheris may not explicitly teach wherein the at least one retaining mechanism is selected from the group consisting of fitted pegs, fitted eye hooks, dowel pins, and multipronged pegs. However, Beno teaches a marker board (Title) that can receive pushpins 91 (FIG. 20), and Spencer teaches a collaborative panel system (Title) in which a plurality of panels 47 may be stacked and secured to a stand 41 using pegs 46 fitted into orifices 45 of the stand (FIG. 4, col. 5, ll. 22-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the dry-erase panels 60 of Cheris able to receive a different type of retaining mechanism (such as a pushpin or fitted peg) as an equivalent alternative to a magnet as a matter of design choice to yield the same predictable results, namely, retaining items on the dry-erase panels.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheris in view of Bharti and Thorp as applied to claim 1 above, and further in view of “Safety Data Sheet: United 8oz. Whiteboard Spray,” Universal, February 15, 2007 (“United”).
Regarding claim 7 (Original), Cheris may not explicitly teach wherein the at least two write erasable outer surfaces further comprise a glycol-ether-erasable coating (taken to mean a coating that can be erased with a glycol-ether-containing product). However, United teaches a whiteboard spray containing dipropylene glycol monomethyl ether (Composition/Information on Ingredients, p. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the dry-erase surfaces of Cheris be erasable with a common and readily available whiteboard spray in order to yield the predictable results of making it easy to clean.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715